Martin, J.
delivered the opinion of the court. The plaintiffs have seized, and pray for the sale of, a vessel of the United States, to obtain payment of three hundred and odd dollars,.which they claim, for toll, which accrued on her passage up and down the canal Caron-delet. The’ attorney of the United States, claims a restoration of her, on this, among other grounds, that the United States are not suable in personam nor in rem. The court of the first district has given judgment for the plaintiffs, and the United States have appealed.
That the plaintiffs have a right to a compensation, if the United States have made use of a *633canal due and kept in repair, at the exclusive expense ot the lormer, can, perhaps, no more be doubted than that the sailors employed in , . * . , „ the vessel are entitled to a compensation for their services^ If she was the property of any other person, natural or politic, hut the sovereign, the Amelia coüfil "‘be seized and sold, or her owner sued, for the payment of the claims of her sailors or those of the company through whose canal she has passed. Yet the sailors of a' vessel of the United States cannot obtain their wages by a suit in personam or in rem, in the ordinary courts of justice. The reason is, that these tribunals are established to coerce private persons, whether citizens or aliens, hut not to decide* on demands against the sovereign, who has appointed other officers to adjust and discharge claims against him. If, therefore, the plaintiffs have any demand against the United States^ they mistook their remedy.
After the seizure, the officers of the United States might come into court to demand the res-torationofpublicpropertyillegallyseized,with-óüt thereby giving jurisdiction of the claim against the United States.
This view of the subject renders an examination of the other points useless.
*634It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and that the the schooner Amelia be restored -to the officers - . ‘ i • of the United States, and that the plaintiffs pay costs in both courts.